CHANEY, J.
*275In these proceedings, plaintiff Michael Williams petitions for a writ of mandate compelling the superior court to vacate its limited discovery order entered September 9, 2014, and enter a new order granting the motion and ordering real party in interest to produce a list of the names and contact information of its non-exempt California employees employed since March 22, 2012. The case is before us on remand from the California Supreme Court following reversal of our previous decision denying the petition. ( Williams v. Superior Court (2017) 3 Cal.5th 531, 220 Cal.Rptr.3d 472, 398 P.3d 69.)
Pursuant to the Supreme Court's direction, we vacate our earlier decision and grant the petition.
DISPOSITION
Our previous opinion in this case, filed on May 15, 2015, is vacated. The petition is granted. The trial court is directed to vacate its limited discovery *276order and enter a new order granting discovery of the names and contact information of real party in interest's non-exempt California employees employed since March 22, 2012.
Petitioner shall receive his costs on appeal.
We concur:
ROTHSCHILD, P. J.
JOHNSON, J.